Citation Nr: 0506369	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain and strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for peptic disease, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service in the United 
States Army from July 1982 to December 1989.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
issued by the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded the case to the RO for additional development in 
July 2001.

After the RO returned the case to the Board for appellate 
review, the Board denied the appellant's three claims in a 
decision dated July 28, 2003.  The appellant then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2004, the parties 
filed a Joint Motion for Remand and requested a stay of 
proceedings pending a ruling on the Joint Motion.  The basis 
for the Motion for Remand was that the Board had not provided 
adequate reasons and bases for its decision.  In particular, 
it was indicated that the Board had not addressed the 
appellant's functional loss from his back disability or the 
relevance of the finding by the Social Security 
Administration that the appellant was unable to work.  An 
August 2004 Order of the Court granted the Joint Motion and 
vacated the Board's decision.  The issues on appeal were 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

The Board notes that as of October 1999, an attorney, R. 
Edward Bates, became the appellant's representative.  In a 
letter dated in September 2004, the Board notified the 
appellant that VA had revoked Mr. Bates' authority to 
represent claimants before VA, effective July 28, 2003.  The 
Board outlined the appellant's representation choices and 
provided time for the appellant to make a decision as to 
representation.  The Board told the appellant that if the 
Board did not hear from him or from a new representative 
within 30 days of the date of the letter, it would be assumed 
that he wanted to represent himself; the appellant was 
reminded of this deadline in an October 7, 2004 telephone 
call.  The appellant has not responded to the September 2004 
letter.  Accordingly, the Board will proceed under the 
assumption that the appellant represents himself.  

The Board notes that the appellant's claim of entitlement to 
a total disability rating for compensation purposes based 
upon individual unemployability (TDIU) is inextricably 
intertwined with the claims of entitlement to higher ratings 
for the back and peptic disabilities.  Therefore, 
consideration of the issue of entitlement to TDIU is deferred 
pending completion of the development delineated in the 
REMAND below.


REMAND

The Board notes that service connection was originally 
granted for chronic low back pain and strain, effective from 
December 1989; the low back disability is currently evaluated 
as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295-5292 (2002).  The regulations used to evaluate 
diseases and injuries of the spine have changed since the 
appellant's increased rating claim was filed.  These changes 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243) (2004)).  Because these changes took effect 
during the pendency of the appellant's appeal, the question 
arises as to which set of rating criteria applies.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version 
most favorable to the claimant be applied when there has been 
a change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the United 
States Supreme Court and the Federal Circuit).

As such, the appellant should be specifically advised by the 
RO of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine and the RO should 
specifically evaluate his claim under 38 C.F.R. § 4.71a as it 
existed at the time he filed his claim, and as amended during 
the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5290) (2002); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).

Likewise, during the pendency of this appeal, the criteria 
for rating diseases of the digestive system were amended.  
These changes affected the evaluation of liver disorders and 
diseases.  See 66 Fed. Reg. 29,486-29,489 (effective July 2, 
2001) (codified at 38 C.F.R. § 4.114 (2004)).  Effective 
prior to and after July 2, 2001, weight loss remains a 
criterion for a disability rating higher than that currently 
assigned for the appellant's stomach disorder under 
Diagnostic Codes 7305 and 7346; however, in July 2001, VA 
revised 38 C.F.R. § 4.112, pertaining to weight loss, which 
further defines Diagnostic Codes 7305 and 7324.  Again, the 
appellant should be specifically advised by the RO of the new 
and the old rating criteria for evaluating diseases and 
disabilities of the digestive system and the RO should 
specifically evaluate his claim under 38 C.F.R. §§  4.112 and 
4.114 as they existed at the time he filed his claim, and as 
amended during the pendency of his appeal.

The Board notes that the appellant last underwent VA 
examinations to determine the extent and severity of his 
service-connected disabilities in August 2002 - well over two 
years ago.  Thus, because the medical record is stale and the 
findings of record are insufficient upon which to determine 
the assignment of the appropriate ratings under new rating 
criteria, this case must be remanded for additional 
development.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claims on appeal in the context of 
the amended rating criteria, and of what 
part of such evidence the Secretary will 
attempt to obtain on his behalf and what 
part he should provide.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claims on appeal.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
low back or peptic disease since 1999.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal, including all VA 
treatment, to the extent not already on 
file.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an orthopedic 
examination to determine the severity of 
his service-connected low back pain and 
strain disability.  The claims file, a 
copy of this remand, and any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected lumbar strain.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.

The examiner should note the range of 
motion of the lumbar spine.  The examiner 
must state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the back is used repeatedly.  
All functional losses caused by service-
connected lumbar spine disability due to 
pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.  

The examiner should also identify the 
presence of listing of the whole spine to 
the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.  The examiner should indicate 
whether the veteran's age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, affect his normal range of motion 
of the thoracolumbar spine.

4.  The RO should then schedule the 
appellant for VA compensation examination 
that is sufficiently broad to accurately 
determine the current severity of his 
peptic disease.  The claims file, a copy 
of this remand, and any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.  The examiner 
should provide findings necessary to 
apply the rating criteria.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected peptic disease.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.

5.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

6.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the increased rating and 
TDIU claims.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including the most recent 
versions of the criteria relating to the 
spine and the digestive system.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

